Citation Nr: 1226544	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge. A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the competent evidence of record relates tinnitus to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim for service connection for bilateral tinnitus, as the Board's decision to grant service connection constitutes a complete grant of that benefit, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be evidence of a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the in-service injury or disease and the current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As an initial matter, the Board notes that the Veteran is in receipt of service connection for left ear hearing loss.

The Veteran contends in his August 2008 claim that his tinnitus began in August 1960, and that he was treated in service from then until November 1960.  In his August 2010 substantive appeal, the Veteran asserted that he experienced acoustic trauma in service without hearing protection, and that he always used either hearing protection or cabs when exposed to occupational noise exposure when farming after service.

At his June 2011 hearing before the undersigned Acting Veterans Law Judge, the Veteran asserted that he first started noticing ringing in his ears right after he got out of service.  See transcript, p. 7.  However, he also asserted that he began experiencing ringing in his ears during service, after being exposed to loud noise, and has had ringing in his ears ever since.  Id. at pp. 10-11.  He reported that his tinnitus was first diagnosed three years ago-in 2008.  Id. at p. 8.

In Reports of Medical Examination dated February 1962 and May 1962, clinicians found that the Veteran's ears, eardrums, and neurological conditions were normal on evaluation.  No complaints, diagnosis, or treatment of noise exposure or tinnitus appears in his service treatment records.

On VA compensation and pension (C&P) examination in January 2009, the Veteran reported that his noise exposure in service included from M1 rifles, dozers, and big trucks in his capacity as an engineer.  The Veteran reported that his tinnitus began approximately 10 years ago-in 1999.  The examiner opined that it is less likely than not that his tinnitus is related to noise exposure during service because he reported that the symptoms did not begin until well after his discharge from service.  As a rationale, the examiner cited her clinical expertise as a licensed audiologist, and noted that civilian noise exposure and presbycusis may be contributing factors.

In February 2012, following the conflicting reports of the date of onset of tinnitus in the Veteran's August 2008 claim, January 2009 VA examination, and June 2011 hearing, the Board sent the case to a VHA medical expert for an opinion as to whether the Veteran's reported symptoms are consistent with tinnitus, and, if so, whether the tinnitus is related to in-service noise exposure.  The VHA expert, a clinical audiologist, responded in April 2012 that:

The [V]eteran's description of ringing in the ears as described in various statements of record are consistent with tinnitus.  His report onset of tinnitus is somewhat conflicting.  In the history taken at the initial C&P exam, he reported onset of approx. 10 years ago.  Later in a hearing before the Board of Veteran[s'] Appeals, he reported it has been present since his time in the service.  No matter the precise onset however, given that the [V]eteran's left HL [hearing loss] is conceded as being SC [service connected] a[s] the result of military noise exposure and given that tinnitus is very well known to often be associated with sensorineural hearing loss, therefore the current reported tinnitus, no matter when it began, is at least as likely as not also caused by or the result of military noise exposure.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the aforementioned clinicians are so qualified, their medical opinions constitute competent medical evidence.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, he has provided a generally consistent account of military noise exposure.  Although his reports of the date of onset of tinnitus symptomatology have been inconsistent, the Board finds that, in light of the April 2012 VHA medical expert's opinion, this inconsistency does not require the Board to render an adverse decision on his claim.  

After careful review, the Board finds that the probative value of the January 2009 VA examiner's etiological opinion is in equipoise with the probative value of the April 2012 VHA medical expert's etiological opinion, because both provide competent medical evidence with rationales explaining their opinions.  The Board can find no reason why the positive etiological opinion based on a known association between sensorineural hearing loss and tinnitus is more or less probative than the negative etiological opinion based on a possible late onset, civilian noise exposure and presbycusis.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  Accordingly, affording the benefit of the doubt to the Veteran, service connection for his tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.



REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts); Stefl, supra at 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).

The Veteran contends that his right ear hearing loss is due to acoustic trauma in service.  See, e.g., June 2011 hearing at pp. 3-6.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385.

During the Veteran's period of active service, and prior to 1962, the Veteran's service treatment records are silent as to complaints or a diagnosis of hearing loss, bilaterally.  In 1962, he was afforded two separation audiograms.  VA recognizes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures below are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the ISO-ANSI.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures below on the right in each column in parentheses.

Feb. 1962


HERTZ



500 (+15)
1000 (+10)
2000 (+10)
3000 (+10)
4000 (+5)
RIGHT
20 (35)
20 (30)
10 (20)
--
15 (20)
LEFT
25 (40)
20 (30)
15 (25)
--
35 (40)


May 1962


HERTZ



500 (+15)
1000 (+10)
2000 (+10)
3000 (+10)
4000 (+5)
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
5 (15)
35 (40)

Following the submission of his claim for bilateral hearing loss in August 2008 (for which left ear hearing loss has been granted service connection), the Veteran was afforded a VA examination in January 2009.  The examiner noted that a whispered voice test from April 1960 was within normal limits, and that audiometric evaluations from February and May 1962 revealed mild, high frequently hearing loss at 4000 Hz in the left ear only.  Post-service, the Veteran was a farmer, and recreational noise exposure was not reported.  On examination, puretone thresholds were:

Jan. 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
45
60
65
LEFT
15
0
35
65
65

Speech recognition was 94 percent, bilaterally.  The Veteran was diagnosed with bilateral, high frequency sensorineural hearing loss, mild to severe in the left, and mild to moderately severe in the right.  While the January 2009 VA examiner opined that a portion of left ear hearing loss was mostly likely caused by or a result of in-service noise exposure, because his medical records indicated mild hearing loss at 4000 Hz at the time of discharge, it was less likely than not that current hearing loss in the right ear was etiologically related to service, as hearing at separation was "within normal limits."  As discussed above, however, this finding does not appear to fully take into account the ISO-ANSI standards (thresholds of 35 and 30 at 500 and 1000 Hertz, respectively, demonstrated in the right ear on the February 1962 audiogram).  The examiner also stated that civilian noise exposure and presbycusis "[could] be contributing factors" which suggests that at least a portion of the hearing loss may be due to yet another cause but it is unidentified by the examiner.

There is also an August 2009 statement from the Veteran's private physician that noted that the Veteran suffered from hearing loss, right greater than left, as indicated on the VA examination of record.  It was further noted that the Veteran had a history of military noise exposure to M-1 rifles, bulldozers, and large trucks, with no recreational noise exposure.  She opined that his current diagnosis of hearing loss was likely the result of noise exposure during service.  The Board notes, however, that the opinion was rendered without a review of the claims file which contains relevant in-service audiograms.

Based on the foregoing, the Board obtained a VHA opinion from an audiologist in April 2012.  The audiologist noted the Veteran's history of hearing loss and opined that even if there was no other occupational or recreational noise exposure, the Veteran's current right hearing loss as of the 2009 exam is no more than would normally be expected from the aging process alone.  The audiologist cited to a peer-reviewed article in support of his finding.

However, the April 2012 VHA audiologist found that, because of a lack of information, he was not able to comment as to whether or not the 2009 hearing loss is consistent with noise-induced hearing loss.  The audiologist explained that "[T]ypically one would look for a 'noise notch' with thresholds poorest at 3K or 4K Hz and some recovery and 6K and or 8K Hz."  Because only the opinion and results listed above-and not the complete audiological evaluation-is of record, the April 2012 VHA audiologist was unable to detect the presence or absence of a "noise notch" which would indicate right ear hearing loss due to acoustic trauma.

On remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right ear hearing loss, and to submit any treatment records or statements addressing the cause of those disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Furthermore, the Agency of Original Jurisdiction (AOJ) should schedule the Veteran for a new VA audiological examination to determine whether the Veteran's right ear hearing loss is at least as likely as not related to his military service.  The examiner should consider both the ISO-ANSI standards described above, and, as relevant, the presence or absence of a noise notch in the Veteran's audiometric test results.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right ear hearing loss, and to submit any treatment records or statements addressing the cause of those disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain a copy of the full audiogram (showing threshold levels at 6000 HZ and 8000 HZ) conducted at the January 2009 VA C&P examination, if available.

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right ear hearing loss.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should specifically consider the Veteran's in-service audiological testing results in light of the ISO-ANSI standards described above, and, as relevant, the presence or absence of a noise notch in the Veteran's audiometric test results.

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss is related to his period of active service, to specifically include his in-service acoustic trauma from M1 rifles, dozers, and big trucks in his capacity as an engineer.  (See January 2009 VA C&P examination report).

The reviewing examiner should discuss whether the Veteran's current right ear hearing loss is consistent with the in-service acoustic trauma.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


